FILED
                           NOT FOR PUBLICATION
                                                                             JUN 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARCIA A. SIENKO,                                No.    16-35121

              Plaintiff-Appellant,               D.C. No. 4:14-cv-00082-JTJ

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Commissioner
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                   John T. Johnston, Magistrate Judge, Presiding

                             Submitted June 2, 2017**

Before:      GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Marcia A. Sienko appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income benefits under Titles II and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step four of the sequential evaluation process,

the administrative law judge (ALJ) determined that Sienko could perform her past

relevant work. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ did not err in assigning little weight to the contradicted opinion of

treating physician Dr. Scott Burk regarding the intensity and limiting effect of

Sienko’s impairments. The ALJ provided specific and legitimate reasons,

supported by substantial evidence, for rejecting Dr. Burk’s opinion. The ALJ

stated that Dr. Burk’s opinion was inconsistent with the medical evidence and

relied heavily upon Sienko’s non-credible subjective reports regarding the severity

of her impairments. See Valentine v. Comm’r of the Soc. Sec Admin., 574 F.3d

685, 692 (9th Cir. 2009). The credibility determination is not challenged on

appeal, and is, therefore, waived. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      The ALJ provided germane reasons for only giving some weight to the

opinion of lay witness Brian Ragland by stating that Ragland’s opinion was

inconsistent with the medical evidence. See Molina, 674 F.3d at 1114 (explaining

that the ALJ must give reasons that are germane to each witness to discount

competent lay witness testimony).

      AFFIRMED.

                                          2                                    16-35121